        Case 1:19-cv-05296-DLC Document 49-2 Filed 07/13/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                       Plaintiff,

                          v.                             Case No.: 19-cv-5296-DLC

 LONGFIN CORP., et al.                                   Order for Admission Pro Hac Vice
                                       Defendants.


       The Motion of Catherine E. Pappas, for admission for practice Pro Hac Vice in the above

captioned action is granted.

       Applicant has declared that she is in good standing of the Bars of the Commonwealth of

Pennsylvania and the State of New Jersey; and that her contact information is as follows:

       Catherine E. Pappas
       U.S. Securities and Exchange Commission
       1617 John F. Kennedy Blvd.
       Philadelphia, PA 19103-1844
       Phone: (215) 597-0657
       Fax: (215) 597-2740

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for

plaintiff, the United States Securities and Exchange Commission, in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



Dated: _______________, 2020

                                                     _______________________________
                                                     Denise Cote
                                                     United States District Judge
